867 F.2d 611
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roosevelt TAYLOR, D.O., Defendant-Appellant.
Nos. 88-1190, 88-1655.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1989.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Roosevelt Taylor appeals from the district court's orders of commitment pursuant to 18 U.S.C. Sec. 4241(d) entered on December 18, 1987 and again on June 9, 1988.  Appellant argues that he should be released to stand trial.  For the following reasons, we dismiss the appeals.


2
On December 13, 1988, the district court entered an order releasing Taylor from the Attorney General's custody.  Furthermore, the court has informed us that a trial date for appellant's case has been set.  It appears, therefore, that appellant has received the relief sought.  Since the record does not indicate that appellant will be subjected to section 4241(d) commitment in the future, we hold that this case is moot.   Compare DeFunis v. Odegaard, 416 U.S. 312 (1974) (per curiam) (moot) with United States v. New York Telephone Co., 434 U.S. 159, 165 n. 6 (1977) (where it was plain that the company would be subject to similar orders in the future, the litigation was not moot).


3
For the foregoing reasons, the appeals are DISMISSED.